DECISION AND JUDGMENT
{¶ 1} Appellant, American Family Insurance Company, appeals from a judgment from the Lucas County Court of Common Pleas granting summary judgment to appellees, the city of Toledo and James Matten. We have sua sponte placed this appeal on the accelerated calendar pursuant to 6th Dist. Loc. App. R. 12(A). "The purpose of an *Page 2 
accelerated docket is to allow an appellate court to render a brief and conclusive decision." Kellon v. Cleveland Marshall College ofLaw (1995), 102 Ohio App. 3d 684, 685.
 {¶ 2} Appellant asserts one assignment of error:
 {¶ 3} "The trial court erred when it found the AF policy provision excluding a vehicle owned or operated by a governmental unit of agency from the definition of uninsured motor vehicle void as against public policy."
 {¶ 4} Recently, the Supreme Court of Ohio in Rogers v. Dayton, 118 Ohio St. 3d 299, 2008-Ohio-2336, held, in its syllabus that "[A] political subdivision is self-insured for purposes of former R.C. 3937.18(K)(3) if it qualifies as a self-insurer under R.C. Chapter 4509, although it is not required to obtain a certificate of self-insurance."
 {¶ 5} On the above authority, appellant's sole assignment of error is found well-taken.
 {¶ 6} On consideration whereof, we find that substantial justice was not done the party complaining and the judgment of the Lucas County Court of Common Pleas is reversed and the case is remanded to the trial court for further proceedings. Costs to appellees pursuant to App. R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
  JUDGMENT REVERSED. *Page 3
A certified copy of this entry shall constitute the mandate pursuant to App. R. 27. See, also, 6th Dist. Loc. App. R. 4.
  Arlene Singer, J., William J. Skow, J., Thomas J. Osowik, J., CONCUR. *Page 1